DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-3 and 9-25 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a pair of supporting frames sandwiching the coil therebetween, first spacers disposed in at least one of spaces between the unit coils adjacent to each other in the central axis direction and a space between each of the supporting frames and the coil, the first spacers being insulative and having projection parts that project outwardly from an outer peripheral face of the coil around the central axis; second spacers each disposed between the projection parts of the first spacers adjacent to each other in the central axis direction; bolts each traversing the pair of supporting frames, the first spacers, and the second spacers; and fastening members fastened at both ends of each of the bolts to sandwich the pair of supporting frames so that the pair of supporting frames, the first spacers, and the second spacers are fixed relative to the bolts; and a spacing distance between the adjacent first spacers is greater than a central- axis-direction thickness of the unit coil located between the adjacent first spacers, the central-axis-direction thickness of the unit coil being of when the coil is not energized as claimed in combination with the remaining limitations of independent claim 1.
Claims 2-3 and 9-25 are allowed because each claim is directly or indirectly dependent of independent claims 1.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RONALD HINSON/Primary Examiner, Art Unit 2837